Citation Nr: 1725584	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected generalized anxiety disorder with agoraphobia (GAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to October 1947 and from January 1951 to June 1954.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition.

The Veteran last underwent a VA examination to assess the severity of his service-connected GAD in June 2015, two years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disability may have worsened.  Specifically, in various statements, the Veteran has indicated that his disability has increased in severity due to such symptoms as three to four panic attacks per week, social isolation, depression, thoughts of suicide, and feelings of constant fear.  Accordingly, a new VA examination is necessary to assess the current level severity of the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

It also appears the Veteran has been diagnosed with posttraumatic stress disorder (PTSD).  It is not clear from the available records whether the Veteran's PTSD represents a progression of the prior diagnosis of GAD, a correction of an error in the prior diagnosis, or a development of a new and separate condition.  38 C.F.R. § 4.125.  Thus, a new VA examination is also warranted since the evaluation of the same disability under various diagnoses is to be avoided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.14.     

Updated VA clinical records of the Veteran dated from September 2015 to the present must also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must obtain for the record copies of the updated VA clinical records of the Veteran dated from September 2015 to the present.  All attempts to secure this evidence must be documented in the electronic record by the RO.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected GAD disability.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted in order to allow the application of the rating criteria for mental disorders under 38 C.F.R. § 4.130. 

Note: if the examiner concludes that there is insufficient information to provide an opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted.  

(a) The examiner is asked to offer an opinion as to whether the Veteran's PTSD represents a progression of the prior diagnosis of GAD, a correction of an error in the prior diagnosis of GAD, or a development of a new and separate condition from the GAD.  
(b) If the examiner finds that GAD and PTSD are separate conditions, the examiner must indicate which symptoms are attributable to PTSD and which are attributable to GAD, if possible.  
(c) The examiner should also assign separate global assessment of functioning scale scores (GAF) for the Veteran's PTSD and GAD, if possible.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

